IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 99-21142
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

LUIS CORTEZ LERMA, also known
as Juan Vallejo Restrepo,

                                         Defendant-Appellant.

                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. H-99-CR-352-1
                       - - - - - - - - - -
                         August 24, 2000

Before KING, Chief Judge, and POLITZ and WIENER, Circuit Judges.

PER CURIAM:*

     Luis Cortez Lerma, also known as Juan Vallejo Restrepo,

appeals his guilty-plea conviction of aiding and abetting with

the intent to possess cocaine and aiding and abetting the

importation of cocaine in violation of 18 U.S.C. § 2; 21 U.S.C.

§ 841, 21 U.S.C. § 952(a), and 21 U.S.C. § 960(b)(1)(B).    Lerma

argues that the district court erred by not adequately advising

him of the nature of the charges against him as required by FED.




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 99-21142
                               -2-

R. CRIM. P. 11, and that it erred in accepting his guilty plea

because there was evidence that his criminal conduct was coerced.

     Lerma admits that his guilty plea was made voluntarily.      To

the extent that he challenges the “knowing” nature of his plea

because the court did not question him regarding the defense of

duress, this contention is without merit.   Because Lerma admits

the voluntariness of his plea and does not argue that he would

have pleaded differently had he been informed of the duress

defense, he cannot challenge any error the district court may

have committed in accepting the plea, and he has waived his right

to raise any defenses to the charges.    See Rule 11(h); United

States v. Sarmiento, 786 F.2d 665, 668 (5th Cir. 1986).

     Therefore, this appeal is frivolous, and it is DISMISSED.

5th Cir. R. 42.2.